Citation Nr: 0326032	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  01-06 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 
1999 for the assignment of a 20 percent disability rating for 
service-connected postoperative recurrent right shoulder 
dislocation. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disorder, including spondylolisthesis at L5. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted an increased 
rating of 20 percent for service-connected postoperative 
recurrent right shoulder dislocation, which it made effective 
from January 22, 1999, and found that new and material 
evidence had not been received since a prior final rating 
decision and denied reopening of a claim for service 
connection for a lumbar spine disorder.  In May 2001, the 
veteran a entered notice of disagreement with the effective 
date assignment for the increase for service-connected 
postoperative recurrent right shoulder dislocation, and 
entered a notice of disagreement with the denial of reopening 
of the claim for service connection for a lumbar spine 
disorder; the RO issued a statement of the case in July 2001; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in August 2001.

In an August 2003 brief, in the context of arguing for an 
earlier effective date for a 20 percent rating for service-
connected postoperative recurrent right shoulder dislocation, 
the veteran's representative wrote that the RO's 1962 rating 
decision was "flawed" in its finding that herniated nucleus 
pulposus and spondylolisthesis are constitutional and 
developmental disorders.  It is unclear if the veteran is 
claiming that the 1962 RO rating decision denial of service 
connection for a low back disorder contains clear and 
unmistakable error (CUE), so as to alleviate the finality of 
the 1962 RO rating decision and, thus, the requirement of 
presenting new and material evidence to reach the merits of a 
service connection claim.  See 38 C.F.R. § 3.105(a) (2002).  
The veteran, including through his representative, is advised 
that, in order to raise and substantiate a claim for CUE, he 
should specifically plead CUE.  Such specific pleading must 
include identification of the RO rating decision in which CUE 
is alleged, specification of the alleged factual or legal 
error or errors, and allegation of how the result would have 
been different but for the error.  CUE is a very specific and 
rare kind of error; it is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  To find CUE, the correct facts, as they were 
known at the time, must not have been before the adjudicator 
(a simple disagreement as to how the facts were weighed or 
evaluated will not suffice) or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Cook v. 
Principi, 258 F.3d 1311 (Fed. Cir. 2001); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2000); Baldwin v. West, 13 Vet. App. 
1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  A May 2001 letter to the veteran from 
the RO briefly mentioned the VCAA, but the veteran, in the 
context of the VCAA, has never been advised of the evidence 
necessary to substantiate his claim, what evidence is his 
responsibility to obtain and submit and what evidence is VA's 
responsibility to obtain.  Because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit reiterated that, absent a waiver of VCAA 
notice and duty to assist provisions, the provisions of 38 
U.S.C.A. § 5103(a) and (b) (West 2002) require VA to afford 
the veteran one year for receipt of any additional evidence.  
The veteran may waive the right to notice and duty to assist 
required by the VCAA, although the record does not reflect 
that the veteran has done so. 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  The RO should 
also notify the veteran of what evidence is 
required to substantiate his claims for an 
effective date earlier than January 22, 1999 for 
the assignment of a 20 percent disability rating 
for service-connected postoperative recurrent right 
shoulder dislocation and whether new and material 
evidence has been received to reopen a claim for 
service connection for a lumbar spine disorder, 
what evidence, if any, the veteran is to submit, 
and what evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Any 
notice given, or action taken thereafter by the RO, 
must also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (veteran is 
to be afforded one year from VCAA notice to submit 
additional evidence).    

2.  The RO should again review the record and 
readjudicate the issues of entitlement to an 
effective date earlier than January 22, 1999 for 
the assignment of a 20 percent disability rating 
for service-connected postoperative recurrent right 
shoulder dislocation, and whether new and material 
evidence has been received to reopen a claim for 
service connection for a lumbar spine disorder.  If 
during the remand the veteran or his representative 
specifically raises a claim of CUE in the 1962 RO 
rating decision denial of service connection for a 
back disorder and assignment of a noncompensable 
evaluation for the right shoulder disability, the 
CUE issue should also be addressed as ancillary to 
the claim(s) on appeal.  The RO should consider any 
additional evidence added to the record since the 
July 2001 statement of the case, including 
additional medical treatment entries, a medical 
article pertaining to back disorders, and the 
veteran's additional written submissions.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case and 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


